Citation Nr: 1301374	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-22 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, January 2011, and May 2011 rating decisions by the Salt Lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The July 2009 rating decision granted service connection for adjustment disorder and assigned an initial noncompensable rating.  The January 2011 rating decision granted service connection for PTSD and assigned a combined 10 percent rating for adjustment disorder with PTSD.  The May 2011 rating decision denied service connection for sleep apnea.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

On his September 2012 substantive appeal, which perfected his appeal of the claim for service connection for sleep apnea, the Veteran indicated that he desired a Board hearing at a local VA office.  The Veteran indicated on his June 2010 substantive appeal that pertained to the rating of his adjustment disorder with PTSD that he did not want a hearing.  However, his argument on the September 2012 substantive appeal referred to "stress" and referenced "issues" rather than the single issue of service connection for sleep apnea; thus, it is appropriate to allow him to provide testimony on both issues on appeal.

Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  In-person hearings at local VA offices are scheduled by the RO.  While the case is being handled by the Salt Lake City RO in accordance with the paperless appeals process, the Board is aware that the Veteran resides in Texas.  The RO is advised to schedule the hearing at an appropriate location.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at an appropriate RO.  (The Veteran resides in Texas.)  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

